Exhibit 10.1

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT


 

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of January 25, 2016, by and between SIGMATRON
INTERNATIONAL, INC., a Delaware corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Third Amended and Restated Credit Agreement between
Borrower and Bank dated as of October 31, 2014 (as amended from time to time,
the “Credit Agreement”);

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the same
to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

AMENDMENTS

 

Borrower and Bank hereby agree that the Credit Agreement shall hereby be amended
as follows:

 

1.Section 1.1(a) is hereby amended by replacing the first sentence with the
following: “Subject to the terms and conditions of this Agreement, Bank hereby
agrees to make advances to Borrower from time to time up to and including
October 31, 2018, not to exceed at any time the aggregate principal amount of
the lesser of Thirty Million Dollars ($30,000,000.00) and the Borrowing Base
(the “Line of Credit”), the proceeds of which shall be used to finance
Borrower's working capital requirements and for general corporate purposes.” 

2.Section 1.1(e)(iii) is hereby amended by replacing “the sum of (A) and (B)”
with “the sum of (A), (B), (C) and (D)” in the second line of the lead-in
clause, replacing “; and” with “;”  at the end of clause (A), and deleting all
text in subsection (B) and replacing the same with the following new subsections
(B), (C) and (D):  

“(B)an amount equal to 90% of the face amount (less reserves, maximum discounts,
credits and allowances that may be taken by or granted in each case by



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Borrower to the Account Debtor thereof in connection therewith) of all existing
Eligible Insured Foreign Accounts that are set forth in the Borrowing Base
Certificate then most recently delivered by Borrower to Bank;

“(C)an amount equal to 40% of the Value of all Eligible Not Consigned Inventory
as set forth in the Borrowing Base Certificate then most recently delivered by
Borrower to Bank less any reserves established pursuant to an agreement between
Borrower and Bank; provided, however, that the amount represented in the
Borrowing Base by Eligible Not Consigned Inventory shall on any given date be
equal to or less than 50% of the total amount represented in the Borrowing Base
by Eligible Accounts plus Eligible Insured Foreign Accounts plus Eligible Not
Consigned Inventory; and

“(D)an amount equal to 40% of the Value of all Eligible Consigned Inventory as
set forth in the Borrowing Base Certificate then most recently delivered by
Borrower to Bank less any reserves established pursuant to an agreement between
Borrower and Bank; provided, however, that the Value of all Consigned Inventory
shall on any given date be equal to or less than 25% of the Value of Borrower’s
total Inventory.”

3.Section 1.1(e)(vi)(G) is hereby amended by deleting all of the text in that
section and replacing the same with the following: “it is not owing by any
Account Debtor located outside the United States;”.

4.Section 1.1(e)(vii)(F) is hereby amended by deleting all of the text in that
section and replacing the same with the following: “it is not rejected,
returned, or “dropship” items returned to stock;”.

5.Section 1.1(e)(vii)(H) is hereby amended by deleting all of the text in that
section and replacing the same with the following:  

“it is located (i) only at premises owned or leased by Borrower within the
United States, or (ii) is held by an Account Debtor at one or more places of
business of such Account Debtor in the United States if Borrower has delivered
to Bank the corresponding Account Debtor Agreement and the Account Debtor has
executed and delivered a Waiver Letter in form and substance satisfactory to
Bank (all Inventory so held is referred to as “Consigned Inventory”);”.

6.Section 1.1(e)(vii)(J) is hereby amended by inserting the phrase “(other
than an Account Debtor holding Consigned Inventory)” after the phrase “or other
third party” in that section.

7.Section 1.1(e) is hereby further amended by inserting new clauses (xv) through
(xvii) as follows:

“(xv)“Eligible Consigned Inventory” means Consigned Inventory that meets each of
the requirements set forth in the definition of Eligible Inventory other than
the requirement set forth in Section 1.1(e)(vii)(H).  Consigned Inventory that
is at



2

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

any time Eligible Consigned Inventory, but which subsequently fails to meet any
of the foregoing requirements, shall forthwith cease to be Eligible Consigned
Inventory; provided, however, that if such ineligible Consigned Inventory
subsequently meets all of the foregoing requirements, it shall again be deemed
Eligible Consigned Inventory.

 

“(xvi)“Eligible Insured Foreign Accounts” means any of Borrower’s Accounts that
(i) meet each of the requirements set forth in the definition of an Eligible
Account other than the requirement set forth in Section 1.1(e)(vi)(G), and (ii)
is owing by any Account Debtor located outside the United States, where the sale
of goods giving rise to such Account is credit enhanced by means of a letter of
credit, bankers’ acceptance, insurance or other credit support that is
satisfactory to Bank.    An Account of Borrower that is at any time an Eligible
Insured Foreign Account, but which subsequently fails to meet any of the
foregoing requirements, shall forthwith cease to be an Eligible Insured Foreign
Account; provided, however, that if such ineligible Account subsequently meets
all of the foregoing requirements, it shall again be deemed an Eligible Insured
Foreign Account.

 

“(xvii)“Eligible Not Consigned Inventory”  means Eligible Inventory other than
Eligible Consigned Inventory.”

 

8.Exhibit A attached hereto shall be added to and made a part of the Credit
Agreement as Exhibit A.

ARTICLE II

 

CONDITIONS PRECEDENT

 

1.This Amendment shall become effective as of the date first set forth above,
provided the following conditions shall have been satisfied:

(i)the Bank (or its counsel) shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower and the Bank;

(ii)the Bank (or its counsel) shall have received the executed Line of Credit
Note, amended and restated as of the date hereof and in form and substance
satisfactory to the Bank;

(iii)the Bank (or its counsel) shall have received, in form and substance
satisfactory to Bank, duly executed Borrowing Base Certificate in the form of
Exhibit A;

(iv)the Bank (or its counsel) shall have received, in form and substance
satisfactory to Bank, duly executed Corporate Resolutions authorizing execution
and delivery of this Amendment and the Line of Credit Note;

(v)the Bank (or its counsel) shall have received, in form and substance
satisfactory to Bank, duly executed Certificate of Incumbency;



3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(vi)the Bank shall have received from Borrower (a) payment in cash of an
amendment fee in the amount of $5,000.00 and (b) in accordance with Section 7.3
of the Credit Agreement, payment of all reasonable out-of-pocket payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include reasonable outside counsel fees), expended or incurred by Bank in
connection with the preparation of this Amendment and all other documents
prepared in connection herewith; and

(vii)the Bank (or its counsel) shall have received such other information,
documents and agreements as it may request.

 

ARTICLE III

 

GENERAL CLAUSES

 

1.Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment. Borrower and Bank hereby agree that this Amendment constitutes a
Loan Document and that the term “Loan Document”, as defined in the Credit
Agreement, shall be read and understood, wherever it appears in the Credit
Agreement and in any other Loan Document, to include this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

2.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and the other Loan Documents and reaffirms all covenants set
forth therein in each case as of the date hereof and as if the same had been set
forth in full herein. Borrower further certifies that as of the date of this
Amendment, there exists no Event of Default as defined in the Credit Agreement,
nor any condition, act or event which with the giving of notice or the passage
of time or both would constitute any such Event of Default.

3.This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

4.This Amendment shall be governed by and construed in accordance with the laws
of the State of Illinois, but giving effect to federal laws applicable to
national banks.

5.The Borrower hereby agrees to take such further action as the Bank shall
reasonably request in connection herewith to evidence the agreements herein
contained.

[Signature page follows.]





4

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

SIGMATRON INTERNATIONAL, INC

 

 

By: /s/ Linda K. Frauendorfer

Name: Linda K. Frauendorfer

Title:  Chief Financial Officer

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

By: /s/ Griffin S. Knight

Name:  Griffin S. Knight

Title:  Relationship Manager

 

 

 



5

 

--------------------------------------------------------------------------------